Appellate Case: 21-2090     Document: 010110701719       Date Filed: 06/27/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                            June 27, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  LINDSAY O’BRIEN QUARRIE,

        Plaintiff - Appellant,

  v.                                                          No. 21-2090
                                                  (D.C. No. 2:17-CV-00350-MV-GBW)
  STEPHEN WELLS, in his individual                              (D. N.M.)
  capacity; KEVIN WEDEWARD, in his
  individual and official capacity; DANIEL
  LOPEZ, in his individual capacity;
  WARREN OSTERGREN, in his individual
  capacity; SAUCEDO CHAVEZ P.C.;
  CHRISTOPHER T. SAUCEDO, in his
  individual and official capacity; BOARD
  OF REGENTS OF THE NEW MEXICO
  INSTITUTE OF MINING AND
  TECHNOLOGY; LORIE LIEBROCK, in
  her individual capacity; DR. ALY
  EL-OSERY, in his official capacity,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before TYMKOVICH, Chief Judge, HOLMES and ROSSMAN, Circuit Judges.
                  _________________________________



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-2090    Document: 010110701719         Date Filed: 06/27/2022    Page: 2



       Lindsay O’Brien Quarrie, pro se, 1 appeals two district court orders dismissing

 some of his claims under Fed. R. Civ. P. 12(b)(6) and granting summary judgment on

 his remaining claims to defendants under Fed. R. Civ. P. 56 against the New Mexico

 Institute of Mining and Technology (NMT) and various individuals. Exercising

 jurisdiction under 28 U.S.C. § 1291, we affirm.

                                    BACKGROUND 2

       Quarrie, an African-American, was a student and doctoral candidate at NMT

 from 2009–2012. In April 2012, NMT terminated him from its PhD program.

 Quarrie sued NMT in 2013 alleging this termination was racially discriminatory in

 violation of Title VI of the Civil Rights Act, 42 U.S.C. § 2000d. The district court

 ultimately dismissed Quarrie’s lawsuit, and this court affirmed that dismissal. See

 Quarrie v. N.M. Inst. of Mining & Tech., 621 F. App’x 928, 934 (10th Cir. 2015).

       After this court’s affirmance, to resolve any remaining disagreements and end

 any further appeals or other litigation, the parties entered into a written settlement

 agreement. Under that agreement, NMT paid Quarrie $6,000. Quarrie agreed that he

 would “not re-apply for enrollment at [NMT] now or in the future,” and that he


       1
         Because Quarrie proceeds pro se, we construe his arguments liberally, but we
 “cannot take on the responsibility of serving as [his] attorney in constructing
 arguments and searching the record.” Garrett v. Selby Connor Maddux & Janer,
 425 F.3d 836, 840 (10th Cir. 2005).
       2
         The facts set forth here come either from Quarrie’s second amended complaint,
 the well-pleaded allegations of which we take as true when analyzing a motion to
 dismiss, Waller v. City & Cnty. of Denver, 932 F.3d 1277, 1282 (10th Cir. 2019), and
 from the parties’ undisputed statements of material facts in their briefing on the
 motions for summary judgment, see R. vol. 4 at 528–32.
                                             2
Appellate Case: 21-2090      Document: 010110701719          Date Filed: 06/27/2022   Page: 3



 would “ not represent that he graduated from, or received a diploma from, [NMT].”

 R. vol. 4 at 388. NMT agreed to “permanently remove the words ‘TERMINATED

 FROM GRADUATE PROGRAM’ (or any similar language) from [Quarrie’s NMT]

 transcript . . . .” Id. NMT further agreed that “no such language shall ever be added

 to [Quarrie’s] . . . transcript . . . at any future time.” Id.

        Four days after the parties signed the agreement, Quarrie discovered NMT had

 added a notation to his transcript which read: “no degree earned.” He sent a letter to

 NMT stating that, in his view, this notation violated the settlement agreement.

 NMT’s counsel responded that the language did not violate the agreement because it

 did not indicate Quarrie was terminated from his graduate program, merely that he

 did not receive a degree. Quarrie and NMT’s counsel continued to exchange letters

 regarding the validity of the settlement agreement through late 2015 and 2016.

 Throughout this exchange, NMT consistently communicated its position that the

 agreement remained in effect. In June 2016, Quarrie wrote that he had discovered a

 copy of the letter terminating him from the PhD program in his academic record, and

 that he believed this constituted an additional reason the agreement was null and

 void. NMT’s counsel responded that it “disagree[d] with [Quarrie’s] assertion that

 the [s]ettlement [a]greement is void” and still “consider[ed] the [s]ettlement

 [a]greement to be fully enforceable and valid.” R. vol. 4 at 450.

        In August 2016, Quarrie wrote NMT reiterating his position that the settlement

 agreement was null and void and stating that “upon [his] official reinstatement in the

 PhD program in Materials Engineering at NMT and the award of [his] earned

                                                3
Appellate Case: 21-2090     Document: 010110701719        Date Filed: 06/27/2022     Page: 4



 doctorate degree, [he] intend[ed] to return the full $6,000 . . . that [he] received as

 part of the [s]ettlement [a]greement.” Id. at 456. He proposed a repayment plan of

 $500 per month upon his reinstatement. In October 2016, he sent two checks for

 $100 each to NMT and the State of New Mexico Risk Management Division. In

 December 2016, he reapplied for admission to the PhD program, paying a $45

 application fee. NMT took no action on Quarrie’s application and returned the two

 $100 checks to him in January 2017. In March 2017, Quarrie sent two checks

 totaling $6,000 to NMT and the State of New Mexico Risk Management Division.

 NMT, through counsel, returned both checks, stating again it “consider[ed] the

 [s]ettlement [a]greement to be binding on the contracting parties.” R. vol. 4 at 472.

        Quarrie sued, alleging the failure to act on his December 2016 application for

 admission was racially discriminatory and violated his constitutional rights.

 Defendants included NMT, several individuals who worked at NMT, and NMT’s

 attorney. Quarrie’s second amended complaint included five claims for relief.

 Counts 1, 2, and 4 asserted constitutional claims for libel, slander, and deprivation of

 property without due process; count 3 asserted a violation of Title VI; and count 5

 requested a permanent injunction based on the violations in claims 1 through 4.

        The defendants moved to dismiss claims 1, 2, 4, and 5 under Fed. R. Civ. P.

 12(b)(6). Adopting the proposed findings and recommended disposition of a

 magistrate judge, the court granted the motion to dismiss as to those claims, denying

 it only as to the request in count 5 for an injunction related to the allegations

 described in count 3, which was not subject to the motion to dismiss. The court

                                             4
Appellate Case: 21-2090     Document: 010110701719         Date Filed: 06/27/2022     Page: 5



 concluded counts 1, 2, and 4 failed because they did not meet the requirements of the

 “stigma-plus” rule in Paul v. Davis, 424 U.S. 693, 712 (1976).

        NMT then moved for summary judgment on the remaining claims. Following

 another recommendation of a magistrate judge, the court granted the motion. The

 court concluded NMT had a legitimate, nondiscriminatory reason for taking no action

 on Quarrie’s application—the settlement agreement—and Quarrie did not present

 evidence sufficient to establish this stated reason was pretextual.

        Quarrie now appeals, challenging both dismissals.

                                       DISCUSSION

        1. Dismissal of constitutional claims

        “We review de novo a district court’s decision on a Rule 12(b)(6) motion for

 dismissal for failure to state a claim. Under this standard, we must accept all the

 well-pleaded allegations of the complaint as true and must construe them in the light

 most favorable to the plaintiff.” Waller v. City & Cnty. of Denver, 932 F.3d 1277,

 1282 (10th Cir. 2019) (italics, citation, and internal quotation marks omitted). “A

 claim has facial plausibility when the plaintiff pleads factual content that allows the

 court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        To state a 42 U.S.C. § 1983 claim under the Fourteenth Amendment, a claim

 of damage to a plaintiff’s reputation, standing alone, is insufficient because “any

 harm or injury to that interest, even where . . . inflicted by an officer of the State,

 does not result in a deprivation of any ‘liberty’ or ‘property’ recognized by state or

                                              5
Appellate Case: 21-2090    Document: 010110701719         Date Filed: 06/27/2022     Page: 6



 federal law, nor has it worked any change of . . . status as theretofore recognized

 under the State’s laws.” Paul, 424 U.S. at 712. Thus, “[f]or a plaintiff to prevail on

 a claim that the government has violated the Due Process Clause by damaging [his]

 reputation, that plaintiff must satisfy the ‘stigma-plus’ standard. That standard

 requires the plaintiff to demonstrate both (1) governmental defamation and (2) an

 alteration in legal status.” Martin Marietta Materials, Inc. v. Kan. Dep’t of Transp.,

 810 F.3d 1161, 1184 (10th Cir. 2016) (internal quotation marks omitted).

       Quarrie argues he met the “stigma-plus” rule because he alleged NMT

 deprived him of property without due process by accepting his $45 application fee

 and taking no action on his application. Initially, we note this argument relates to his

 fourth claim for relief, “malicious and conspiratorial deprivation of financial property

 right,” R. vol. 2 at 48 (boldface and capitalization omitted), but it does not save his

 first or second claims for defamation by slander and libel, see id. at 45–47. Because

 Quarrie does not address the district court’s dismissal of either of these claims in his

 opening brief, he has waived any arguments related to those claims, and we do not

 consider them further. See Folks v. State Farm Mut. Auto. Ins. Co., 784 F.3d 730,

 737 (10th Cir. 2015).

       In any event, considered in connection with Quarrie’s fourth claim, we agree

 with the district court that, while the New Mexico Constitution recognizes persons’

 “inherent and unalienable rights,” including “possessing and protecting property,”

 N.M. Const. Art. II § 4, Quarrie failed to point to any case law or other authority

 showing this right encompasses the right to receive a response to a graduate school

                                             6
Appellate Case: 21-2090    Document: 010110701719         Date Filed: 06/27/2022    Page: 7



 application after paying an application fee. The court therefore correctly dismissed

 each of Quarrie’s due process claims.

       2. Grant of summary judgment on Title VI claim

       We review the grant of summary judgment de novo. May v. Segovia, 929 F.3d

 1223, 1234 (10th Cir. 2019). Summary judgment is appropriate “if the movant shows

 that there is no genuine dispute as to any material fact and the movant is entitled to

 judgment as a matter of law.” Fed. R. Civ. P. 56(a). “We examine the record and all

 reasonable inferences that might be drawn from it in the light most favorable to the

 non-moving party.” T-Mobile Cent., LLC v. Unified Gov’t of Wyandotte Cnty.,

 546 F.3d 1299, 1306 (10th Cir. 2008) (internal quotation marks omitted).

       Title VI provides: “No person in the United States shall, on the ground of

 race . . . be excluded from participation in, be denied the benefits of, or be subjected

 to discrimination under any program or activity receiving Federal financial

 assistance.” 42 U.S.C. § 2000d. The statute “prohibits only intentional

 discrimination.” Alexander v. Sandoval, 532 U.S. 275, 280 (2001). “The two

 elements for establishing a cause of action pursuant to Title VI are (1) that there is

 racial . . . discrimination and (2) the entity engaging in discrimination is receiving

 federal financial assistance.” Baker v. Bd. of Regents, 991 F.2d 628, 631 (10th Cir.

 1993). The parties agreed NMT receives federal financial assistance, so only the first

 element is at issue.

        In claims like Quarrie’s involving rejection from an educational institution,

 we analyze whether there was racial discrimination using the same burden-shifting

                                             7
Appellate Case: 21-2090    Document: 010110701719       Date Filed: 06/27/2022    Page: 8



 framework the Supreme Court has established for Title VII employment cases. See

 Bryant v. Indep. Sch. Dist. No. I-38, 334 F.3d 928, 929–30 (10th Cir. 2003). Under

 this framework,

              [f]irst, the plaintiff has the burden of proving by the
              preponderance of the evidence a prima facie case of
              discrimination. Second, if the plaintiff succeeds in proving
              the prima facie case, the burden shifts to the defendant to
              articulate some legitimate, nondiscriminatory reason for
              the [inaction on the enrollment application]. Third, should
              the defendant carry this burden, the plaintiff must then
              have an opportunity to prove by a preponderance of the
              evidence that the legitimate reasons offered by the
              defendant were not its true reasons, but were a pretext for
              discrimination.

 Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 252–53 (1981) (internal

 citations and quotation marks omitted). 3 “A plaintiff shows pretext by demonstrating

 such weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions in

 the [decisionmaker’s] proffered legitimate reasons for its action that a reasonable

 factfinder could rationally find them unworthy of credence and hence infer that the

 [decisionmaker] did not act for the asserted nondiscriminatory reasons.”

 Swackhammer v. Sprint/United Mgmt. Co., 493 F.3d 1160, 1167 (10th Cir. 2007)

 (internal quotation marks omitted).




       3
         The magistrate judge and district court analyzed Quarrie’s claims by
 reference to McDonnell-Douglas Corp. v. Green, 411 U.S. 792 (1973). Since both
 McDonnell-Douglas and Burdine use the same framework, see Burdine, 450 U.S.
 at 252–53 (citing McDonnell-Douglas, 411 U.S. at 802, 804), the difference is
 superficial.
                                            8
Appellate Case: 21-2090    Document: 010110701719       Date Filed: 06/27/2022      Page: 9



       The district court concluded that NMT had a legitimate, non-discriminatory

 reason for taking no action on Quarrie’s December 2016 application—namely, his

 2015 agreement not to reapply for admission to NMT—and that Quarrie did not

 present sufficient evidence establishing this reason was pretextual. Quarrie attacks

 this conclusion on two grounds: he argues first that he rescinded the settlement

 agreement and second that the district court overlooked evidence of NMT’s

 mendacity when considering whether its stated reliance on the settlement agreement

 was pretextual.

       Regarding his first attack on the district court’s conclusion that NMT’s

 reliance on the settlement agreement was not pretextual, Quarrie argues he had a

 legal right to unilaterally rescind the settlement agreement because NMT materially

 breached it by adding “no degree earned” to his academic transcript. He further

 argues he exercised that right by declaring the agreement invalid and offering to

 return the $6,000 he received under it. Invoking “the common maxim, familiar to all

 minds, that ignorance of the law will not excuse any person, either civilly or

 criminally,” Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573,

 581 (2010) (internal quotation marks omitted), he argues the district court erred in

 considering whether NMT believed the settlement agreement was valid rather than

 analyzing objectively whether he succeeded in unilaterally rescinding it.

       But we have previously rejected Quarrie’s proposed approach in cases

 involving similar contractual provisions barring reapplication. See Jencks v. Mod.

 Woodmen of Am., 479 F.3d 1261, 1268 (10th Cir. 2007) (concluding employer’s

                                            9
Appellate Case: 21-2090     Document: 010110701719        Date Filed: 06/27/2022   Page: 10



  reliance on the terms of a settlement agreement in refusal to rehire employee was

  “one way to reasonably read the contractual terms,” and therefore not pretextual);

  Kendall v. Watkins, 998 F.2d 848, 851 (10th Cir. 1993) (“This is not an action for

  breach of the settlement agreement or to enforce the agreement . . .. Therefore, we

  need not determine whether the [defendant’s] interpretation of the agreement was

  correct.”). NMT consistently maintained the settlement agreement was valid and

  repeatedly communicated its disagreement with Quarrie’s assertions to the contrary.

  This belief constitutes a nondiscriminatory reason for its refusal to act on Quarrie’s

  2017 application.

        And Quarrie offers no basis to conclude NMT’s belief in the continued validity

  of the settlement agreement was so weak, implausible, inconsistent, incoherent, or

  contradictory so as to indicate it did not act for that asserted reason. See

  Swackhammer, 493 F.3d at 1167. The settlement agreement did not prohibit the “no

  degree earned” language, which is consistent with Quarrie’s agreement that he would

  not represent he graduated or received a diploma from NMT. While the settlement

  agreement did proscribe the phrase “‘TERMINATED FROM GRADUATE

  PROGRAM’ (or any similar language),” R. vol. 2 at 70, as the magistrate judge

  stated in his report and recommendation, the phrases are materially distinct:

  “‘Termination’ is by its nature involuntary and misconduct might reasonably be

  inferred from its use. The phrase ‘No Degree Earned’ simply states a fact which

  could have come about by any number of reasons such as a financial inability to



                                             10
Appellate Case: 21-2090     Document: 010110701719        Date Filed: 06/27/2022    Page: 11



  continue with an educational program.” R. vol. 4 at 544. 4 Quarrie likewise argues he

  had grounds to rescind the settlement agreement based on “material

  misrepresentation, fraudulent inducement, . . . and violation of public policy.” Aplt.

  Opening Br. at 9. But he does not show how any of these theories would have been

  so clearly apparent to NMT as to indicate its belief in the validity of the settlement

  agreement was a pretextual basis not to act on his 2017 application.

        In his second attack on the district court’s conclusion that NMT’s reliance on

  the settlement agreement was not pretextual, Quarrie argues the district court

  improperly ignored several examples of NMT’s mendacity. Such evidence may

  support a finding of pretext, but it must call into doubt the defendant’s stated reason

  for its decision. See St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 511 (1993) (“The

  factfinder’s disbelief of the reasons put forward by the defendant (particularly if

  disbelief is accompanied by a suspicion of mendacity) may, together with the

  elements of the prima facie case, suffice to show intentional discrimination.”). The

  examples of mendacity Quarrie points to include statements NMT made regarding

  when it added the phrase “no degree earned” to his transcript, when it became aware

  of some of his attempts to rescind the settlement agreement, and whether the parties

  reached the settlement agreement during a mediation. See generally Aplt. Opening


        4
          Quarrie did not object to this conclusion in the magistrate judge’s report and
  recommendation, and the firm waiver rule bars him from challenging it now. See
  Vega v. Suthers, 195 F.3d 573, 579 (10th Cir. 1999) (“[A] litigant’s failure to file
  timely objections to a magistrate’s [report and recommendation] waives appellate
  review of both factual and legal determinations.”).

                                             11
Appellate Case: 21-2090     Document: 010110701719        Date Filed: 06/27/2022   Page: 12



  Br. at 41–43. He also points to statements NMT made prior to the settlement

  agreement relating to the circumstances of his termination from the PhD program and

  its conduct during the litigation of this case. See id. at 43–44.

        But none of these examples cast doubt on NMT’s belief that the settlement

  agreement precluded Quarrie from applying to its graduate engineering program.

  Since the settlement agreement was executed, NMT consistently maintained that it

  was valid and enforceable. Because reliance on the settlement agreement was an

  unrebutted legitimate, nondiscriminatory reason for NMT’s decision, the district

  court correctly granted summary judgment on Quarrie’s Title VI claims.

                                      CONCLUSION

        We affirm the judgment of the district court.


                                               Entered for the Court


                                               Timothy M. Tymkovich
                                               Chief Judge




                                             12